                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN


BOBBIE JO SCHOLZ,

                   Plaintiff,
                                                   Case No. 16-cv-1052-MYS
      v.

UNITED STATES OF AMERICA,

                   Defendant.


                                     ORDER


      Plaintiff filed her Rule 7(h) Motion to Seal Trial Exhibits on May 31, 2021

(Dkt. 202), requesting that this court seal certain trial exhibits including

photographs and medical records admitted as evidence in the bench trial

conducted in March 2021. This court issued an order on June 2, 2021

instructing the government to inform the court of any objection to the motion.

(Dkt. 203). The government filed its timely response on June 3, 2021 making

two objections known to the court. (Dkt. 204).

      The government first objected to “sealing” any trial exhibits but did not

contest “restricting” access to the portions of Trial Exhibits 39, 134, 167 and

1116–1125 that are not already in the public record. (Dkt. 204 at 2). The

government objects to restricting access to the portions of these trial exhibits

that are already in the public record as part of docket entry 70-5 or attached to

the Complaint at docket entry 1-1. Specifically, the government objects to

sealing or restricting access to: “Exhibit 39 (deposition exhibit 25 and pages 1,

                                         1
2, 4, 5, 6 of deposition exhibit 44), Exhibit 61 (pages 1 and 2), Exhibit 134

(pages 2 and 3), Exhibit 167 (pages 1, 2, 3, 5, 6, 7 of deposition exhibit 8).”

(Dkt. 204 at 3).

      The government also objects to sealing or restricting access to the

plaintiff’s medical records contained in Exhibits 146–48 and 150–57. (Dkt. 204

at 3). The government bases its objection on the fact that the plaintiff has

waived her privacy interest in these records by putting them at issue in a

medical malpractice case, and she has failed to demonstrate good cause as to

why these documents should be sealed. (Dkt. 204 at 3–4).

      The government’s objection on this point is well taken and has footing in

Seventh Circuit case law. A party seeking to seal exhibits must demonstrate

good cause for doing so. See Citizens First Nat’l Bank of Princeton v. Cincinnati

Ins. Co., 178 F.3d 943, 944 (7th Cir. 1999). This good cause standard applies

even to personal medical records, including where, as here a plaintiff

introduces those records as evidence in a medical malpractice case. See, e.g.,

Westedt v. Franklin, No. 15-CV-129, 2016 WL 2997504, at *1 (E.D. Wis. May

23, 2016); Chapman v. Raemisch, No. 05-C-1254, 2009 WL 425813, at *7 (E.D.

Wis. Feb. 20, 2009).

      Keeping this framework in mind, the court instructs the plaintiff to file a

reply to the government’s objection by the close of business on Friday June 11,

2021. This reply must be no more than 10 pages and must show why there is

good cause to seal or restrict the proposed exhibits. Because the public has its

own interest in the proceedings that take place in the federal courts, an

                                         2
agreement between the parties that certain exhibits be restricted is not

sufficient to enable this court to seal or restrict public access to trial exhibits.

Citizens First Nat’l Bank of Princeton, 178 F.3d 943, 945 (7th Cir. 1999) (“The

determination of good cause cannot be elided by allowing the parties to seal

whatever they want[.]”). Instead, in order to meet this good cause standard, the

plaintiff must demonstrate that “the plaintiff’s interest in privacy outweighs the

probative value of the information contained in the records.” Doe v. Oberweis

Dairy, 456 F.3d 704, 718 (7th Cir. 2006).

      We emphasize that mere assertions of a vague or general privacy interest

will not suffice. See Baxter Int’l, Inc. v. Abbott Laboratories, 297 F.3d 544, 547

(7th Cir. 2002) (requiring that the parties requesting to seal parts of the

appellate record provide more than “asserti[ons] that the document must be

kept confidential because we say so”). Rather, the plaintiff must identify the

specific privacy interest at stake and explain to this court why that reason

outweighs the public interest in transparency. See id. It will not be enough for

the plaintiff to observe generally that this is a medical malpractice case

implicating sensitive and personal information.

      Finally, the government is also correct to call our attention to the

difference between how the terms “seal” and “restrict” are used in the Eastern

District of Wisconsin. Because sealing the documents would prevent the

attorneys of record from viewing these exhibits, if this court—upon review of

plaintiff’s reply—determines that the plaintiff’s privacy interest in any




                                          3
documents outweighs the public interest in access, it will order such

documents restricted to the attorneys of record.

      Dated in Chicago, Illinois this 8th day of June, 2021.

                                     BY THE COURT:




                                     _____________________________________
                                     HON. MICHAEL Y. SCUDDER
                                     Appellate Judge




                                       4
